TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 18, 2021



                                      NO. 03-20-00446-CV


                                Justin B. Yarborough, Appellant

                                                 v.

                                   H.E. Smith, Ltd., Appellee




        APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
         DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment signed by the trial court on August 7, 2020. The parties

have filed a joint motion to dismiss the appeal, and having considered the motion, the Court

agrees that the motion should be granted. Therefore, the Court grants the motion and dismisses

the appeal. Each party shall bear their own costs relating to this appeal, both in this Court and in

the court below.